225 Ga. 290 (1969)
167 S.E.2d 926
GENERAL MOTORS CORPORATION
v.
FRIEND et al.
25053.
Supreme Court of Georgia.
Argued February 10, 1969.
Decided May 9, 1969.
Rehearing Denied May 22, 1969.
Greene, Buckley, DeRieux, Moore & Jones, Ferdinand Buckley, James A. Eichelberger, Ross L. Malone, Otis M. Smith, for appellant.
Alford Wall, John Skinner, Neely, Freeman & Hawkins, for appellees.
PER CURIAM.
On further consideration of the record in the present case, this court has reached the conclusion that the application for the writ of certiorari to the Court of Appeals was improvidently granted. Accordingly, it is.
Dismissed. All the Justices concur, except Almand, P. J., Undercofler and Frankum, JJ., who dissent.
ALMAND, Presiding Justice, dissenting.
For the reasons given in the dissenting opinion of Judges Pannell, Quillian and Whitman, I would reverse the judgment of the Court of Appeals.